              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:18-cv-00142-MR


EARL JAMES WATSON,               )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
PAULA SMITH, et al.,             )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on the U.S. Marshals Service’s

(“USMS”) return of an unexecuted summons for Defendant David E. Guinn

[Doc. 132].

      The Complaint passed initial review on several defendants, including

Defendant Guinn.1 After the North Carolina Department of Public Safety was

unable to waive service for Defendant Guinn, Court ordered USMS to locate

and serve him. [Docs. 84, 85]. The summons was returned unexecuted on

July 1, 2019, with notations indicating that USMS attempted service on three

occasions in May and June 2019 and attempted to contact Defendant Guinn

by phone. [Doc. 100]. On October 8, 2019, the Court directed USMS to


1“Defendant Quinn” in the Complaint. [See Docs. 1, 47]. This case was assigned to
Judge Frank D. Whitney at that time.


       Case 5:18-cv-00142-MR Document 134 Filed 08/19/20 Page 1 of 3
again make reasonable efforts to locate and serve Defendant Guinn and, if

unable to serve him, to inform the Court of its reasonable efforts to obtain

service. [Doc. 115]. On December 19, 2019, USMS was instructed to inform

the Court within 14 of the status of its efforts to serve Defendant Guinn. [Doc.

127]. On July 24, 2020, the Court again instructed USMS to inform the Court

of the status of its efforts to serve Guinn within 14 days. [Doc. 129]. On July

28, 2020, USMS re-submitted the same unexecuted summons that it had

returned on July 1, 2019. [Doc. 132].

      In actions brought in forma pauperis under § 1915(d), “[t]he officers of

the court shall issue and serve all process, and perform all duties in such

cases.” 28 U.S.C. § 1915(d); see Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s

request, the court may order that service be made by a United States

marshal or deputy marshal or by a person specially appointed by the court.

The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”).

      USMS made three attempts to serve Defendant Guinn over one year

ago. The Court issued instructions to USMS to again attempt to locate and

serve Defendant Guinn, but there is no indication on the record that this ever

occurred. Although the Court recognizes that USMS’s prior attempts were


                                        2



       Case 5:18-cv-00142-MR Document 134 Filed 08/19/20 Page 2 of 3
unsuccessful, there is no indication that USMS conducted any investigation

to determine why Defendant Guinn was unable to be located and served.

     If USMS is unable to locate and obtain service on Defendant Guinn,

USMS shall inform the Court of the reasonable attempts to do so. USMS

shall not disclose Defendant’s home address to the pro se incarcerated

Plaintiff and shall file any document containing such address under seal.

     IT IS THEREFORE ORDERED that:

     (1)   USMS shall use reasonable efforts to locate and obtain service

           on Defendant David E. Guinn. If USMS is unable to obtain

           service on Defendant Guinn, USMS shall inform the Court of the

           reasonable attempts to locate him and obtain service.

     (2)   The Clerk is respectfully instructed to mail a copy of the

           Amended Complaint [Doc. 74] the Sealed Notice containing

           Defendant Guinn’s last known addresses [Doc. 84] and this

           Order to the USMS.

     IT IS SO ORDERED.        Signed: August 19, 2020




                                        3



       Case 5:18-cv-00142-MR Document 134 Filed 08/19/20 Page 3 of 3
